Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Status of Claims
Claims 1-20 are pending in the present application.

Drawing Objections
Color photographs and color drawings are not accepted in utility applications unless a petition filed under 37 CFR 1.84(a)(2) is granted. Any such petition must be accompanied by the appropriate fee set forth in 37 CFR 1.17(h), one set of color drawings or color photographs, as appropriate, if submitted via EFS-Web or three sets of color drawings or color photographs, as appropriate, if not submitted via EFS-Web, and, unless already present, an amendment to include the following language as the first paragraph of the brief description of the drawings section of the specification:
The patent or application file contains at least one drawing executed in color. Copies of this patent or patent application publication with color drawing(s) will be provided by the Office upon request and payment of the necessary fee.
Color photographs will be accepted if the conditions for accepting color drawings and black and white photographs have been satisfied. See 37 CFR 1.84(b)(2).
Figures 11-18 and 20 are not black and white line drawings.



Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claim 1 requires “…updating a knowledge graph containing nodes that represent multiple items, multiple users, and multiple aspects, wherein updating the knowledge graph comprises linking one or more nodes representing the one or more aspects of the first item to a node representing the first item with one or more first edges…”. The present language of the claim leaves indefinite whether each singular node of the knowledge graph represents “multiple items, multiple users, and multiple aspects”, or if it is the plurality of nodes that represent “multiple items, multiple users, and multiple aspects”, and each individual node represents only a singular item, user, aspect, or some combination therein. The examiner further notes that if each singular node of the knowledge graph represents “multiple items, multiple users, and multiple aspects”, then the claim would encompass the creation of an edge connecting an originating node to itself (e.g., in the case where a first node contains both the first item and aspects of the first item), which the examiner believes would be unintended. In order to facilitate compact prosecution, the examiner is interpreting the claim in its present state as “…updating a knowledge graph containing multiple nodes, multiple items, multiple users, and multiple aspects, wherein each node of the multiple nodes represents either an item, a user, or an aspect, and wherein updating the knowledge graph comprises linking one or more nodes representing the one or more aspects of the first item to a node representing the first item with one or more first edges…”
Claims 11 and 19 recite similar language as claim 1, and are rejected for at least the same reasons therein.
Claims 2-9, 12-18, and 20 are dependent on an above rejected claim, and are rejected based upon that dependency.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-5, 8-13, and 16-20 are rejected under 35 USC §101 because the claimed invention is directed to an abstract idea without significantly more.

Step 1 analysis: 
In the instant case, the claims are directed to a method (Claims 1-10), machine (Claims 11-18), and manufacture (Claims 19-20). Thus, each of the claims falls within one of the four statutory categories.

Based on the claims being determined to be within of the four categories (Step 1), it must be determined if the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea), in this case the claims fall within the judicial exception of an abstract idea. Specifically the abstract idea of “Mental processes (including an observation, evaluation, judgement and opinion)” and “Mathematical calculations”. Thus, each of the claims must be analyzed under Steps 2A prong 1, 2A prong 2, and 2B. Additional elements requiring prong two and/or step 2B analysis are marked in italics.

As per claim 1, Step 2A Prong 1: A recommendation method comprising: determining one or more aspects of a first item based on at least one descriptive text of the first item (This is observation, a mental process); 

updating a knowledge graph containing nodes that represent multiple items, multiple users, and multiple aspects, wherein updating the knowledge graph comprises linking one or more nodes representing the one or more aspects of the first item to a node representing the first item with one or more first edges, each of the one or more first edges identifying weights associated with (i) user sentiment about the associated aspect of the first item and (ii) an importance of the associated aspect to the first item (This is evaluation, a mental process); and 
recommending a second item for a user with an explanation based on at least one aspect linked to the second item in the knowledge graph (This is judgement, a mental process).
Step 2A Prong 2 & Step 2B: The claim does not recite additional elements to consider. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.
	

As per claim 2, Step 2A Prong 1: The recommendation method of Claim 1, wherein updating the knowledge graph further comprises: linking at least one node representing at least one aspect of the first item to at least one node representing at least one of the multiple users with at least one second edge, each of the at least one second edge identifying weights associated with (i) user sentiment about the associated aspect to the associated user and (ii) an importance of the associated aspect to the associated user. This is evaluation, a mental process.
Step 2A Prong 2 & Step 2B: The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 3, Step 2A Prong 1: The recommendation method of Claim 1, wherein updating the knowledge graph further comprises: adding the first item as a node to the knowledge graph when the first item is not already identified in the knowledge graph (This is observation, a mental process); and
adding any aspect of the first item as a node to the knowledge graph when the aspect of the first item is not already identified in the knowledge graph (This is observation, a mental process). 
Step 2A Prong 2 & Step 2B: The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 4, Step 2A Prong 1: The recommendation method of Claim 1, further comprising: for each of the multiple users, determining (i) a first preference of the user towards a first aspect of the first item and (ii) a second preference of the user towards a second aspect of the second item (This is evaluation, a mental process); and 
determining a similarity between the first aspect and the second aspect based on a comparison of the first and second preferences across the multiple users (This is judgement, a mental process.). 
As per claim 5, Step 2A Prong 1: The recommendation method of Claim 4, wherein the second item is in a different domain than the first item. This is observation, a mental process. 
Step 2A Prong 2 & Step 2B: The claim does not recite additional elements to consider other than those considered in the independent claim. Accordingly, the recited additional elements do not integrate the abstract idea into a practical application or amount to significantly more than the judicial exception because they do not impose any meaningful limits on practicing the abstract idea.

As per claim 8, Step 2A Prong 1: The recommendation method of Claim 1, further comprising: generating a graphical user interface for the user, the graphical user interface comprising: a graphical representation of the first item; and an identification of at least one of the one or more aspects of the first item extending from the graphical representation of the first item. 
Step 2A Prong 2: The additional elements, when the claim is taken as a whole, are not sufficient to integrate the judicial exception into a practical application. 
Per the element generating a graphical user interface for the user, the graphical user interface comprising: a graphical representation of the first item; and an identification of at least one of the one or more aspects of the first item extending from the graphical representation of the first item., MPEP 2106.04(a)(2) Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.). 

Step 2B: The additional elements, when the claim is taken as a whole, do not amount to an inventive concept significantly more than the judicial exception. 
Per the element generating a graphical user interface for the user, the graphical user interface comprising: a graphical representation of the first item; and an identification of at least one of the one or more aspects of the first item extending from the graphical representation of the first item., MPEP 2106.05(a)(II): The claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. Examples that the courts have indicated may not be sufficient to show an improvement to technology include: Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.).

As per claim 9, Step 2A Prong 1: The recommendation method of Claim 1, further comprising: generating a graphical user interface for the user, the graphical user interface comprising: a graphical representation of the first item; an identification of at least one of the one or more aspects of the first item, each identified aspect of the first item being modifiable to change the importance of the aspect to the user; and a graphical representation of multiple second items based on the importance of each identified aspect as specified within the graphical user interface. 
Step 2A Prong 2: The additional elements, when the claim is taken as a whole, are not sufficient to integrate the judicial exception into a practical application. 
Per the element generating a graphical user interface for the user, the graphical user interface comprising: a graphical representation of the first item; an identification of at least one of the one or more aspects of the first item, each identified aspect of the first item being modifiable to change the importance of the aspect to the user; and a graphical representation of multiple second items based on the importance of each identified aspect as specified within the graphical user interface., MPEP 2106.04(a)(2) Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.). 

Step 2B: The additional elements, when the claim is taken as a whole, do not amount to an inventive concept significantly more than the judicial exception. 
Per the element generating a graphical user interface for the user, the graphical user interface comprising: a graphical representation of the first item; an identification of at least one of the one or more aspects of the first item, each identified aspect of the first item being modifiable to change the importance of the aspect to the user; and a graphical representation of multiple second items based on the importance of each identified aspect as specified within the graphical user interface., MPEP 2106.05(a)(II): The claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. Examples that the courts have indicated may not be sufficient to show an improvement to technology include: Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.).

As per claim 10, Step 2A Prong 1: The recommendation method of Claim 1, further comprising: generating a graphical user interface for the user, the graphical user interface comprising: a graphical representation of the first item; and a graphical representation of multiple second items recommended for the user, the multiple second items including items from at least two different domains. 
Step 2A Prong 2: The additional elements, when the claim is taken as a whole, are not sufficient to integrate the judicial exception into a practical application. 
Per the element generating a graphical user interface for the user, the graphical user interface comprising: a graphical representation of the first item; and a graphical representation of multiple second items recommended for the user, the multiple second items including items from at least two different domains., MPEP 2106.04(a)(2) Examples of claims that recite mental processes include: a claim to "collecting information, analyzing it, and displaying certain results of the collection and analysis," where the data analysis steps are recited at a high level of generality such that they could practically be performed in the human mind, Electric Power Group v. Alstom, S.A., 830 F.3d 1350, 1353-54, 119 USPQ2d 1739, 1741-42 (Fed. Cir. 2016); are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.). 

Step 2B: The additional elements, when the claim is taken as a whole, do not amount to an inventive concept significantly more than the judicial exception. 
Per the element generating a graphical user interface for the user, the graphical user interface comprising: a graphical representation of the first item; and a graphical representation of multiple second items recommended for the user, the multiple second items including items from at least two different domains. MPEP 2106.05(a)(II): The claim must include more than mere instructions to perform the method on a generic component or machinery to qualify as an improvement to an existing technology. Examples that the courts have indicated may not be sufficient to show an improvement to technology include: Gathering and analyzing information using conventional techniques and displaying the result, TLI Communications, 823 F.3d at 612-13, 118 USPQ2d at 1747-48; These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.).

Claim 11 is a machine claim requiring largely the same features as claim 1. Claim 11 additionally requires An electronic device comprising: at least one memory; and at least one processor coupled to the at least one memory, the at least one processor configured to:

Step 2A, Prong 2 & Step 2B: The preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.)

Claim 12 is a machine claim reciting the same features as claim 2. Claim 12 is rejected for at least the same reasons as claim 2. 
Claim 13 is a machine claim reciting the same features as claim 4. Claim 13 is rejected for at least the same reasons as claim 3.
Claim 16 is a machine claim reciting the same features as claim 8. Claim 16 is rejected for at least the same reasons as claim 8.
Claim 17 is a machine claim reciting the same features as claim 9. Claim 17 is rejected for at least the same reasons as claim 9.
Claim 18 is a machine claim reciting the same features as claim 10. Claim 18 is rejected for at least the same reasons as claim 10.

Claim 19 is a manufacture claim requiring largely the same features as claim 1. Claim 11 additionally requires A non-transitory computer readable medium containing computer readable program code that, when executed, causes an electronic device to:

Step 2A, Prong 2 & Step 2B: The preamble is deemed insufficient to transform the judicial exception to a patentable invention to a patentable invention because the recited components (i.e. A non-transitory computer-readable medium storing instructions that, when executed by at least one processor, cause a computer device to) are recited at a high level of generality that they represent no more than mere instructions to apply the judicial exception on a computer system, see MPEP 2106.05(f). These limitations can also be viewed as nothing more than an attempt to generally link the use of the judicial exception to the technology environment of a computer, see MPEP 2106.05(h) Thus, limitations that amount to merely indicating a field of use or technological environment in which to apply a judicial exception do not amount to significantly more than the exception itself, and cannot integrate a judicial exception into a practical application. (See MPEP 2106.06.)

Claim 20 is a manufacture claim reciting the same features as claim 2. Claim 20 is rejected for at least the same reasons as claim 2.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-6, 8-14, and 16-20 are rejected under 35 U.S.C. 103 as being unpatentable over US20170220652A1 to Kazi et al (hereinafter, Kazi) in view of US20160078111A1 to Schiff et al (hereinafter, Schiff).
As per claim 1, Kazi teaches A recommendation method comprising: determining one or more aspects of a first item based on at least one descriptive text of the first item ([0064] “As an example and not by way of limitation, the social-networking system 160 may return links to content items (e.g., video files, audio files) that are associated with the sentiment “Motivated” in response to a search query including the n-gram “motivational.”” [0069] “In this example, the social-networking system 160 may associate the n-gram “fomo” with the sentiment “Anxious,” based on the fact that the text (i.e., “anxious” or “nail-biter”) may be associated with that sentiment (e.g., if they are already in the sentiment-word index from a past iteration of this process). In these examples and for the purpose of this disclosure, the n-gram “fomo” may be a sentiment-word for the sentiment “Anxious.”);
updating a knowledge graph containing nodes that represent multiple items, multiple users, and multiple aspects, wherein updating the knowledge graph comprises linking one or more nodes representing the one or more aspects of the first item to a node representing the first item with one or more first edges ([0035] “FIG. 2 illustrates an example social graph 200. In particular embodiments, the social-networking system 160 may store one or more social graphs 200 in one or more data stores. In particular embodiments, the social graph 200 may include multiple nodes—which may include multiple user nodes 202 or multiple concept nodes 204—and multiple edges 206 connecting the nodes.” [0037] “As an example and not by way of limitation, a concept may correspond to a place (such as, for example, a movie theater, restaurant, landmark, or city); a website (such as, for example, a website associated with the social-networking system 160 or a third-party website associated with a web-application server); an entity (such as, for example, a person, business, group, sports team, or celebrity); a resource (such as, for example, an audio file, video file, digital photo, text file, structured document, or application) which may be located within the social-networking system 160 or on an external server, such as a web-application server; real or intellectual property (such as, for example, a sculpture, painting, movie, game, song, idea, photograph, or written work); a game; an activity; an idea or theory; another suitable concept; or two or more such concepts. A concept node 204 may be associated with information of a concept provided by a user or information gathered by various systems, including the social-networking system 160. As an example and not by way of limitation, information of a concept may include a name or a title; one or more images (e.g., an image of the cover page of a book); a location (e.g., an address or a geographical location); a website (which may be associated with a URL); contact information (e.g., a phone number or an email address); other suitable concept information; or any suitable combination of such information. In particular embodiments, a concept node 204 may be associated with one or more data objects corresponding to information associated with concept node 204.” [0043] “To conduct a search, a user may input or send a search query to the search engine. In response, the search engine may identify one or more resources that are likely to be related to the search query, each of which may individually be referred to as a “search result,” or collectively be referred to as the “search results” corresponding to the search query. The identified content may include, for example, social-graph elements (i.e., user nodes 202, concept nodes 204, edges 206), profile interfaces, external web interfaces, or any combination thereof.” [0056] “As used herein, the term “content item” may refer to any form of content (not including communications) that may be shared on the online social network. As an example and not by way of limitation, a content item may be defined to include an article, a description of a product on a commercial website, a media item (e.g., a video clip, an audio clip), or any other suitable content.” [0057] “An n-gram may be associated with a particular content item if it is associated with a topic that the particular content item is associated with on the online social network.”  Examiner Note: The examiner recognizes Kazi’s social graph linking nodes representing items (e.g., concept nodes), aspects (e.g., concept information), and users as equivalent to the claimed knowledge graph.), 
each of the one or more first edges identifying weights associated with (i) user sentiment about the associated aspect of the first item and (ii) an importance of the associated aspect to the first item ([0064] “As an example and not by way of limitation, the social-networking system 160 may return links to content items (e.g., video files, audio files) that are associated with the sentiment “Motivated” in response to a search query including the n-gram “motivational.”” [0069] “In this example, the social-networking system 160 may associate the n-gram “fomo” with the sentiment “Anxious,” based on the fact that the text (i.e., “anxious” or “nail-biter”) may be associated with that sentiment (e.g., if they are already in the sentiment-word index from a past iteration of this process). In these examples and for the purpose of this disclosure, the n-gram “fomo” may be a sentiment-word for the sentiment “Anxious.” The sentiment-word index may be updated regularly—for example, as new communications are authored. The extraction of n-grams or text in determining sentiment-words to populate the sentiment-word index may involve the use of a term frequency-inverse document frequency (TF-IDF) analysis of the text of the communication (or the n-grams associated with other forms of commentary in this post such as media items) in relation to a set of communications. The TF-IDF is a statistical measure used to evaluate how important a word is to a document (e.g., a communication) in a collection or corpus (e.g., a set of communications). The importance increases proportionally to the number of times a word appears in a particular document, but is offset by the frequency of the word in the corpus of documents. The importance of a word in a particular document is based in part on the term count in a document, which is simply the number of times a given term (e.g., a word) appears in the document. This count may be normalized to prevent a bias towards longer documents (which may have a higher term count regardless of the actual importance of that term in the document) and to give a measure of the importance of the term t within the particular document d. Thus we have the term frequency tf (t,d), defined in the simplest case as the occurrence count of a term in a document. The inverse-document frequency (idf) is a measure of the general importance of the term which is obtained by dividing the total number of documents by the number of documents containing the term, and then taking the logarithm of that quotient. A high weight in TF-IDF is reached by a high term frequency in the given document and a low document frequency of the term in the whole collection of documents; the weights hence tend to filter out common terms.”).

Kazi does not explicitly teach recommending a second item for a user with an explanation based on at least one aspect linked to the second item in the knowledge graph.

Schiff teaches recommending a second item for a user with an explanation based on at least one aspect linked to the second item in the knowledge graph ([0034] “The entity evaluation system may use affinity graphs as models of the affinity between users or entities and users or entities, either in general or with respect to a given attribute or cluster of attributes of the users or entities, as a graph.” [0035] “Affinity graph nodes may be further augmented with additional information such as short form textual messages, pictures, check-ins, other explicit or implicit annotations that are used to denote a user has visited or prefers a location, or other explicitly tagged content. The affinity graph may be constructed by users choosing to link themselves to other nodes, or by aggregation and analysis methods which infer the links and weights.” [0036] “In some embodiments, such inputs may be used as evaluation data by an entity evaluation system to generate evaluations and aid a personalized recommendations system to provide recommendations and/or recommendation explanations to users.” [0039] “As another example, a bar evaluation system may order bars with user checkins (e.g., from a service such as FourSquare), or other explicit or implicit annotations used to denote a user has visited or prefers a location over other bars without such annotations. As an additional example, a different bar evaluation system may weigh bars with check-ins of a user's relations in an affinity graph or graphs ahead of bars without such check-ins. In some embodiments of the invention, the entity evaluation system may be in communication with a recommendations system and provide the recommendations system with entity evaluation data such that the recommendations system may generate personalized recommendations based on the entity evaluation data.” Examiner Note: Schiff discloses the creation, for a second item (e.g., a bar with user checkin), of a recommendation and explanation based analysis of aspects (e.g., “has user checkins”) linked to that item in a knowledge graph. When Schiff is applied to Kazi, the resulting system would recommend a second item for a user with an explanation based on at least one aspect linked to the second item in the knowledge graph.).  


Kazi and Schiff are analogous art because they are both directed to knowledge graph systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kazi’s social graph with Schiff’s explainable recommendations. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase user satisfaction, which can be accomplished by providing personalized, explainable recommendations (Schiff, [0011] “Thus, quickly evaluating entities for personalized recommendations to the target user is advantageous and allows users to efficiently find what they are looking for in concise and relevant evaluations.”).
	

As per claim 2, the combination of Kazi and Schiff thus far teaches The recommendation method of Claim 1.

Kazi teaches wherein updating the knowledge graph further comprises: linking at least one node representing at least one aspect of the first item to at least one node representing at least one of the multiple users with at least one second edge, each of the at least one second edge identifying weights associated with (i) user sentiment about the associated aspect to the associated user and (ii) an importance of the associated aspect to the associated user ([0058] “In particular embodiments, the social-networking system 160 may identify one or more communications authored by one or more users of the online social network. Each identified communication may be associated with the particular content item. For the purposes of this disclosure, a communication is defined to be associated with a content item if it includes the content item (e.g., embedded as a content object), a link to an instance of the content item, or otherwise references the content item (e.g., a communication including a threshold amount of text matching keywords associated with the content item). A communication may also be associated with a content item if it is a response (e.g., a comment, a responsive private message) to a communication that is associated with a content item. As an example and not by way of limitation, the social-networking system 160 may identify communications that include a link to a particular article. The identification of a communication may be further based on a degree of separation or social-graph affinity between the querying user and the author of the communication (or between the user and the communication itself).” [0060] “The user's historical level of engagement may be stored with the user-preference file associated with the user. In particular embodiments, the module-score may be based on the particular content item. For certain content items, by the nature of the content they contain, certain types of information (reflected in certain search-results modules) may be more interesting than other information (reflected in other search-results modules). As an example and not by way of limitation, a Supreme Court written opinion may provide interesting quotations that may have been picked upon by users of the online social network. In this example, a search-results module containing information related to quotations from the Supreme Court written opinion may receive a relatively high module-score. In particular embodiments, the module-score may be based on demographic information (e.g., age, gender, race, nationality, location) of the querying user. As an example and not by way of limitation, referencing FIG. 3, a fifteen-year old user may be more interested in the search-results module 340 (i.e., a mentions-module, which may highlight the terms most commonly mentioned in communications) than the search-results module 330 (i.e., a quotations-module, which may present the quotations most commonly present in communications). The converse may be true of a fifty-year old user.” Examiner Note: As detailed above in at least paragraphs [0035], [0037], [0043], [0056], and [0057], Kazi discloses the updating of a knowledge graph, and connecting of nodes within the graph using weighted edges corresponding to user sentiment and importance. Paragraphs [0058] and [0060] demonstrate that Kazi links item nodes to user nodes within that graph.).  


As per claim 3, the combination of Kazi and Schiff thus far teaches The recommendation method of Claim 1. 

wherein updating the knowledge graph further comprises: adding the first item as a node to the knowledge graph when the first item is not already identified in the knowledge graph ([0033] “In particular embodiments, the social-networking system 160 also includes user-generated content objects, which may enhance a user's interactions with the social-networking system 160. User-generated content may include anything a user can add, upload, send, or “post” to the social-networking system 160. As an example and not by way of limitation, a user communicates posts to the social-networking system 160 from a client system 130. Posts may include data such as status updates or other textual data, location information, photos, videos, links, music or other similar data or media. Content may also be added to the social-networking system 160 by a third-party through a “communication channel,” such as a newsfeed or stream.”); and 
adding any aspect of the first item as a node to the knowledge graph when the aspect of the first item is not already identified in the knowledge graph ([0092] “Alternatively or additionally, the social-networking system 160 may determine that one or more n-grams are commonly used within the plurality of communications and may correspondingly determine that they are mention-terms (irrespective of whether they are noun-phrases). Alternatively or additionally, the social-networking system 160 may compare n-grams with a pre-determined set of words to determine whether any n-gram is particularly relevant to the particular content item. The pre-determined set of words may be populated using information extracted from the particular content item. As an example and not by way of limitation, a pre-determined set of words for an article about food waste may include frequently used words that were extracted from the article, such as “waste” or “1.3 billion tonnes” (which may have been an estimate of how much food is wasted, as reported in the article).” Examiner Note: The examiner recognizes the addition of information related to a content item to the graph (e.g., the association of the “ food waste article” content item with the “waste” n-gram) as equivalent to adding an aspect related to an item to the knowledge graph).  


As per claim 4, the combination of Kazi and Schiff thus far teaches The recommendation method of Claim 1. 

Kazi teaches further comprising: for each of the multiple users, determining (i) a first preference of the user towards a first aspect of the first item and (ii) a second preference of the user towards a second aspect of the second item ([0100] “In particular embodiments, the social-networking system 160 may determine the social-graph affinity (which may be referred to herein as “affinity”) of various social-graph entities for each other. Affinity may represent the strength of a relationship or level of interest between particular objects associated with the online social network, such as users, concepts, content, actions, advertisements, other objects associated with the online social network, or any suitable combination thereof. Affinity may also be determined with respect to objects associated with third-party systems 170 or other suitable systems. An overall affinity for a social-graph entity for each user, subject matter, or type of content may be established.”); and 
determining a similarity between the first aspect and the second aspect based on a comparison of the first and second preferences across the multiple users ([0104] “In particular embodiments, the social-networking system 160 may calculate a coefficient for a first user based on the relationship one or more second users have with a particular object. In other words, the connections and coefficients other users have with an object may affect the first user's coefficient for the object. As an example and not by way of limitation, if a first user is connected to or has a high coefficient for one or more second users, and those second users are connected to or have a high coefficient for a particular object, the social-networking system 160 may determine that the first user should also have a relatively high coefficient for the particular object.”).  


As per claim 5, the combination of Kazi and Schiff thus far teaches The recommendation method of Claim 4. 

Kazi teaches wherein the second item is in a different domain than the first item ([0103] “In particular embodiments, the social-networking system 160 may calculate a coefficient based on the user's actions with particular types of content. The content may be associated with the online social network, a third-party system 170, or another suitable system. The content may include users, profile interfaces, posts, news stories, headlines, instant messages, chat room conversations, emails, advertisements, pictures, video, music, other suitable objects, or any combination thereof. The social-networking system 160 may analyze a user's actions to determine whether one or more of the actions indicate an affinity for subject matter, content, other users, and so forth. As an example and not by way of limitation, if a user may make frequently posts content related to “coffee” or variants thereof, the social-networking system 160 may determine the user has a high coefficient with respect to the concept “coffee.”” [0105] “In particular embodiments, the coefficient of a user towards a particular object may be based on the proximity of the object's location to a current location associated with the user (or the location of a client system 130 of the user). A first user may be more interested in other users or concepts that are closer to the first user. As an example and not by way of limitation, if a user is one mile from an airport and two miles from a gas station, the social-networking system 160 may determine that the user has a higher coefficient for the airport than the gas station based on the proximity of the airport to the user.” Examiner Note: Paragraph [0105] demonstrates that the aspects of items in different domains (e.g., airports and gas stations) are compared and used to make recommendations.).  


As per claim 6, the combination of Kazi and Schiff thus far teaches The recommendation method of Claim 1.

Kazi teaches further comprising: traversing the knowledge graph ([0050] “In particular embodiments, in response to a text query received from a first user (i.e., the querying user), the social-networking system 160 may parse the text query and identify portions of the text query that correspond to particular social-graph elements.” Examiner Note: The examiner recognizes searching the content of the social graph as equivalent to traversing a knowledge graph.); 
for each node in the knowledge graph, identifying its neighboring node or nodes ([0040] “In the example of FIG. 2, the social graph 200 includes an edge 206 indicating a friend relation between user nodes 202 of user “A” and user “B” and an edge indicating a friend relation between user nodes 202 of user “C” and user “B.” Although this disclosure describes or illustrates particular edges 206 with particular attributes connecting particular user nodes 202, this disclosure contemplates any suitable edges 206 with any suitable attributes connecting user nodes 202. As an example and not by way of limitation, an edge 206 may represent a friendship, family relationship, business or employment relationship, fan relationship (including, e.g., liking, etc.), follower relationship, visitor relationship (including, e.g., accessing, viewing, checking-in, sharing, etc.), sub scriber relationship, superior/subordinate relationship, reciprocal relationship, non-reciprocal relationship, another suitable type of relationship, or two or more such relationships. Moreover, although this disclosure generally describes nodes as being connected, this disclosure also describes users or concepts as being connected. Herein, references to users or concepts being connected may, where appropriate, refer to the nodes corresponding to those users or concepts being connected in the social graph 200 by one or more edges 206.” Fig. 2); and
creating a vector space identifying how the nodes in the knowledge graph are connected ([0040] “In the example of FIG. 2, the social graph 200 includes an edge 206 indicating a friend relation between user nodes 202 of user “A” and user “B” and an edge indicating a friend relation between user nodes 202 of user “C” and user “B.” Although this disclosure describes or illustrates particular edges 206 with particular attributes connecting particular user nodes 202, this disclosure contemplates any suitable edges 206 with any suitable attributes connecting user nodes 202. As an example and not by way of limitation, an edge 206 may represent a friendship, family relationship, business or employment relationship, fan relationship (including, e.g., liking, etc.), follower relationship, visitor relationship (including, e.g., accessing, viewing, checking-in, sharing, etc.), sub scriber relationship, superior/subordinate relationship, reciprocal relationship, non-reciprocal relationship, another suitable type of relationship, or two or more such relationships. Moreover, although this disclosure generally describes nodes as being connected, this disclosure also describes users or concepts as being connected. Herein, references to users or concepts being connected may, where appropriate, refer to the nodes corresponding to those users or concepts being connected in the social graph 200 by one or more edges 206.” Fig. 2); 
wherein recommending the second item comprises recommending the second item based on the vector space and how a node representing the second item connects to the node representing the first item through one or more edges of the knowledge graph ([0104] “In other words, depending upon the weights assigned to the actions and relationships for the particular user, the overall affinity may be determined to be higher for content about the user's spouse than for content about the user's friend. In particular embodiments, the relationships a user has with another object may affect the weights and/or the ratings of the user's actions with respect to calculating the coefficient for that object. As an example and not by way of limitation, if a user is tagged in first photo, but merely likes a second photo, the social-networking system 160 may determine that the user has a higher coefficient with respect to the first photo than the second photo because having a tagged-in-type relationship with content may be assigned a higher weight and/or rating than having a like-type relationship with content. In particular embodiments, the social-networking system 160 may calculate a coefficient for a first user based on the relationship one or more second users have with a particular object. In other words, the connections and coefficients other users have with an object may affect the first user's coefficient for the object. As an example and not by way of limitation, if a first user is connected to or has a high coefficient for one or more second users, and those second users are connected to or have a high coefficient for a particular object, the social-networking system 160 may determine that the first user should also have a relatively high coefficient for the particular object. In particular embodiments, the coefficient may be based on the degree of separation between particular objects. The lower coefficient may represent the decreasing likelihood that the first user will share an interest in content objects of the user that is indirectly connected to the first user in the social graph 200. As an example and not by way of limitation, social-graph entities that are closer in the social graph 200 (i.e., fewer degrees of separation) may have a higher coefficient than entities that are further apart in the social graph 200.” [0106] “In particular embodiments, the social-networking system 160 may perform particular actions with respect to a user based on coefficient information. Coefficients may be used to predict whether a user will perform a particular action based on the user's interest in the action. A coefficient may be used when generating or presenting any type of objects to a user, such as advertisements, search results, news stories, media, messages, notifications, or other suitable objects. The coefficient may also be utilized to rank and order such objects, as appropriate. In this way, the social-networking system 160 may provide information that is relevant to user's interests and current circumstances, increasing the likelihood that they will find such information of interest.”).  


As per claim 8, the combination of Kazi and Schiff thus far teaches The recommendation method of Claim 1.
Kazi teaches further comprising: generating a graphical user interface for the user, the graphical user interface comprising ([0057] “The interactive element may be generated for the particular content item if a search-results interface may be generated for the particular content item. Once generated, the interactive element may be displayed to the user to allow the user to select it. The interactive element may be displayed in any suitable manner on a interface of the online social network. FIGS. 5A and 5B illustrate two example interactive elements 510 and 520 displayed on a interface of the online social network. The interactive element may alternatively be displayed as a notification (e.g., a push notification) outside of a interface of the online social network. FIG. 6 illustrates an example interactive element 610 displayed as a notification. In sending an interactive element as a notification, an application associated with the social-networking system 160 may be running in the client system 130 (e.g., by running as a background application). The application may send the interactive element to the client system 130 for display to the user.”): 
a graphical representation of the first item ([0057] “The social-networking system 160 may accordingly associate the request with content items related to the Video Music Awards. In particular embodiments, the request may include a user selection of an interactive element. The interactive element may be generated for the particular content item if a search-results interface may be generated for the particular content item. Once generated, the interactive element may be displayed to the user to allow the user to select it. The interactive element may be displayed in any suitable manner on a interface of the online social network. FIGS. 5A and 5B illustrate two example interactive elements 510 and 520 displayed on a interface of the online social network. The interactive element may alternatively be displayed as a notification (e.g., a push notification) outside of a interface of the online social network. FIG. 6 illustrates an example interactive element 610 displayed as a notification.”).

Kazi does not explicitly teach an identification of at least one of the one or more aspects of the first item extending from the graphical representation of the first item.

Schiff teaches an identification of at least one of the one or more aspects of the first item extending from the graphical representation of the first item ([0058] “The display seen by the user can take a variety of forms depending on the output device and context in which users view entities. Examples of display formats and presentation include showing one entity and a subset of its attributes at a time, a single column list based view with multiple entities (FIG. 3 provides one realization), a multiple column list based view, a carrousel based view (FIG. 4 provides one realization), a grid based view, a scrolling stream based view, showing one entity at a time, or some combination of such views either in a contextually dependent or arbitrary manner. The display is a means for the user to communicate with the system, which may implements various methods. In some embodiments, a visual display, such as a touch screen of a mobile device, may be used.”).  
Kazi and Schiff are analogous art because they are both directed to knowledge graph systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kazi’s social graph with Schiff’s explainable recommendations. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase user satisfaction, which can be accomplished by providing personalized, explainable recommendations (Schiff, [0011] “Thus, quickly evaluating entities for personalized recommendations to the target user is advantageous and allows users to efficiently find what they are looking for in concise and relevant evaluations.”).
	
As per claim 9, the combination of Kazi and Schiff thus far teaches The recommendation method of Claim 1.
Kazi teaches further comprising: generating a graphical user interface for the user, the graphical user interface comprising ([0057] “The interactive element may be generated for the particular content item if a search-results interface may be generated for the particular content item. Once generated, the interactive element may be displayed to the user to allow the user to select it. The interactive element may be displayed in any suitable manner on a interface of the online social network. FIGS. 5A and 5B illustrate two example interactive elements 510 and 520 displayed on a interface of the online social network. The interactive element may alternatively be displayed as a notification (e.g., a push notification) outside of a interface of the online social network. FIG. 6 illustrates an example interactive element 610 displayed as a notification. In sending an interactive element as a notification, an application associated with the social-networking system 160 may be running in the client system 130 (e.g., by running as a background application). The application may send the interactive element to the client system 130 for display to the user.”): 
a graphical representation of the first item ([0057] “The social-networking system 160 may accordingly associate the request with content items related to the Video Music Awards. In particular embodiments, the request may include a user selection of an interactive element. The interactive element may be generated for the particular content item if a search-results interface may be generated for the particular content item. Once generated, the interactive element may be displayed to the user to allow the user to select it. The interactive element may be displayed in any suitable manner on a interface of the online social network. FIGS. 5A and 5B illustrate two example interactive elements 510 and 520 displayed on a interface of the online social network. The interactive element may alternatively be displayed as a notification (e.g., a push notification) outside of a interface of the online social network. FIG. 6 illustrates an example interactive element 610 displayed as a notification.”).

Kazi does not explicitly teach an identification of at least one of the one or more aspects of the first item, each identified aspect of the first item being modifiable to change the importance of the aspect to the user, and a graphical representation of multiple second items based on the importance of each identified aspect as specified within the graphical user interface.  
Schiff teaches an identification of at least one of the one or more aspects of the first item, each identified aspect of the first item being modifiable to change the importance of the aspect to the user ([0026] ““Evaluations” according to embodiments of the invention may be along a single or multiple dimensions, and/or over a discrete or continuous domain. Evaluations may be presented in a numerical, textual, pictorial, auditory, or tactile fashion. Evaluations may include any of these characteristics, either alone or in combination. For example, a user may rate a restaurant on a scale of 1, 2, 3, 4, or 5 stars, with 1 star being the lowest rating, and 5 stars being the highest rating. In another realization, a user may instead rate a restaurant on a 1-5 star scale for taste rating, 1-4 “$” scale for price rating, and add an optional one word description.” [0030] “Through the application, the primary user 100 may edit personal ratings for entities, such as venues and restaurants, and other personal preferences, such as cuisine, type of food, price range, location, distance from current location, etc. The primary user 100 may also provide feedback items or data through the application to respond to recommendations, to add or remove entities, and/or rate an experience at an entity. In other embodiments of the invention, entities may include merchants and service providers.”); and
 a graphical representation of multiple second items based on the importance of each identified aspect as specified within the graphical user interface ([0039] “Entities from the entity database may be displayed to the user in a manner allowing a rapid evaluation of the entity where such evaluation can be either the user experience itself or a component of a larger system (e.g., personalized recommendations system). User evaluations may be used to enhance many types of information systems, including information retrieval, recommendation, ranking, personalization, social contextualization, data entry, and quality control procedures and flows, either in isolation or in combination, with other signals or systems (e.g., personalized recommendations systems, personalized category based navigation systems, personalized recommendation explanation systems, etc.)… As another example, a bar evaluation system may order bars with user checkins (e.g., from a service such as FourSquare), or other explicit or implicit annotations used to denote a user has visited or prefers a location over other bars without such annotations. As an additional example, a different bar evaluation system may weigh bars with check-ins of a user's relations in an affinity graph or graphs ahead of bars without such check-ins.” Fig. 3, Fig. 5. Examiner Note: Figures 3 and 5 demonstrate that multiple entities are displayed to the user at once. ).  

Kazi and Schiff are analogous art because they are both directed to knowledge graph systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kazi’s social graph with Schiff’s explainable recommendations. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase user satisfaction, which can be accomplished by providing personalized, explainable recommendations (Schiff, [0011] “Thus, quickly evaluating entities for personalized recommendations to the target user is advantageous and allows users to efficiently find what they are looking for in concise and relevant evaluations.”).

As per claim 10, the combination of Kazi and Schiff thus far teaches The recommendation method of Claim 1.

Kazi teaches further comprising: generating a graphical user interface for the user, the graphical user interface comprising ([0057] “The interactive element may be generated for the particular content item if a search-results interface may be generated for the particular content item. Once generated, the interactive element may be displayed to the user to allow the user to select it. The interactive element may be displayed in any suitable manner on a interface of the online social network. FIGS. 5A and 5B illustrate two example interactive elements 510 and 520 displayed on a interface of the online social network. The interactive element may alternatively be displayed as a notification (e.g., a push notification) outside of a interface of the online social network. FIG. 6 illustrates an example interactive element 610 displayed as a notification. In sending an interactive element as a notification, an application associated with the social-networking system 160 may be running in the client system 130 (e.g., by running as a background application). The application may send the interactive element to the client system 130 for display to the user.”): 
a graphical representation of the first item ([0057] “The social-networking system 160 may accordingly associate the request with content items related to the Video Music Awards. In particular embodiments, the request may include a user selection of an interactive element. The interactive element may be generated for the particular content item if a search-results interface may be generated for the particular content item. Once generated, the interactive element may be displayed to the user to allow the user to select it. The interactive element may be displayed in any suitable manner on a interface of the online social network. FIGS. 5A and 5B illustrate two example interactive elements 510 and 520 displayed on a interface of the online social network. The interactive element may alternatively be displayed as a notification (e.g., a push notification) outside of a interface of the online social network. FIG. 6 illustrates an example interactive element 610 displayed as a notification.”).

Kazi does not explicitly teach a graphical representation of multiple second items recommended for the user, the multiple second items including items from at least two different domains.

Schiff teaches a graphical representation of multiple second items recommended for the user, the multiple second items including items from at least two different domains ([0038] “Examples of entity types and their attributes include physical places such as restaurants, hotels, and spas along with their hours of operation, price range, and the availability of parking. Other physical entities may include items like camcorders along with their feature attributes such as zoom and manufacturer, meals along with ingredients, and opera tickets along with a description of the performance, the view of the stage, and the lead singer(s) for the evening. Entities may be people in a number of contexts, for example a saleswoman along with her quarterly numbers and three most prominent leads. Entities may also be the relationships between people, for example a pairing of a project manager and engineer along with features they have co-developed or a service team at a manufacturing facility and statistics about their efficacy. Entities may also be relationships between other entities in the catalogue or other catalogues, for example a collection of stocks grouped with an investment sector like health care. Entities may also be one-time or recurring events such as concerts. Entities may also be documents or sections of documents such as text pages or musical compositions.”[0039] “Entities from the entity database may be displayed to the user in a manner allowing a rapid evaluation of the entity where such evaluation can be either the user experience itself or a component of a larger system (e.g., personalized recommendations system). User evaluations may be used to enhance many types of information systems, including information retrieval, recommendation, ranking, personalization, social contextualization, data entry, and quality control procedures and flows, either in isolation or in combination, with other signals or systems (e.g., personalized recommendations systems, personalized category based navigation systems, personalized recommendation explanation systems, etc.).”).

Kazi and Schiff are analogous art because they are both directed to knowledge graph systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kazi’s social graph with Schiff’s explainable recommendations. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase user satisfaction, which can be accomplished by providing personalized, explainable recommendations (Schiff, [0011] “Thus, quickly evaluating entities for personalized recommendations to the target user is advantageous and allows users to efficiently find what they are looking for in concise and relevant evaluations.”).

Claim 11 is a machine claim requiring the same features as claim 1. Claim 11 additionally requires An electronic device comprising: at least one memory; and at least one processor coupled to the at least one memory, the at least one processor configured to (Kazi, [0125] “In particular embodiments, computer system 1200 includes a processor 1202, memory 1204, storage 1206, an input/output (I/O) interface 1208, a communication interface 1210, and a bus 1212. Although this disclosure describes and illustrates a particular computer system having a particular number of particular components in a particular arrangement, this disclosure contemplates any suitable computer system having any suitable number of any suitable components in any suitable arrangement.”). Claim 11 is rejected for at least the same reasons as claim 1. 

Claim 12 is a machine claim requiring the same features as claim 2. Claim 12 is rejected for at least the same reasons as claim 2. 
Claim 13 is a machine claim requiring the same features as claim 4. Claim 14 is rejected for at least the same reasons as claim 4.
Claim 14 is a machine claim requiring the same features as claim 6. Claim 14 is rejected for at least the same reasons as claim 6.
Claim 16 is a machine claim requiring the same features as claim 8. Claim 16 is rejected for at least the same reasons as claim 8.
Claim 17 is a machine claim requiring the same features as claim 9. Claim 17 is rejected for at least the same reasons as claim 9.
Claim 18 is a machine claim requiring the same features as claim 10. Claim 18 is rejected for at least the same reasons as claim 10.

Claim 19 is an article of manufacture claim corresponding to method claim 1. Claim 19 additionally requires A non-transitory computer readable medium containing computer readable program code that, when executed, causes an electronic device to (Kazi, [0126] “In particular embodiments, processor 1202 includes hardware for executing instructions, such as those making up a computer program. As an example and not by way of limitation, to execute instructions, processor 1202 may retrieve (or fetch) the instructions from an internal register, an internal cache, memory 1204, or storage 1206; decode and execute them; and then write one or more results to an internal register, an internal cache, memory 1204, or storage 1206. In particular embodiments, processor 1202 may include one or more internal caches for data, instructions, or addresses.”). Claim 19 is rejected for at least the same reasons as claim 1. 

Claim 20 is an article of manufacture claim requiring the same features as claim 2. Claim 20 is rejected for at least the same reasons as claim 2.


Claims 7 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Kazi and Schiff, further in view of US20180129956A1 to Saxena et al (hereinafter, Saxena).

The combination of Kazi and Schiff thus far teaches The recommendation method of Claim 1.

Kazi teaches further comprising: traversing the knowledge graph ([0050] “In particular embodiments, in response to a text query received from a first user (i.e., the querying user), the social-networking system 160 may parse the text query and identify portions of the text query that correspond to particular social-graph elements.” Examiner Note: The examiner recognizes searching the content of the social graph as equivalent to traversing a knowledge graph.); 
for each node in the knowledge graph, identifying its neighboring node or nodes ([0040] “In the example of FIG. 2, the social graph 200 includes an edge 206 indicating a friend relation between user nodes 202 of user “A” and user “B” and an edge indicating a friend relation between user nodes 202 of user “C” and user “B.” Although this disclosure describes or illustrates particular edges 206 with particular attributes connecting particular user nodes 202, this disclosure contemplates any suitable edges 206 with any suitable attributes connecting user nodes 202. As an example and not by way of limitation, an edge 206 may represent a friendship, family relationship, business or employment relationship, fan relationship (including, e.g., liking, etc.), follower relationship, visitor relationship (including, e.g., accessing, viewing, checking-in, sharing, etc.), sub scriber relationship, superior/subordinate relationship, reciprocal relationship, non-reciprocal relationship, another suitable type of relationship, or two or more such relationships. Moreover, although this disclosure generally describes nodes as being connected, this disclosure also describes users or concepts as being connected. Herein, references to users or concepts being connected may, where appropriate, refer to the nodes corresponding to those users or concepts being connected in the social graph 200 by one or more edges 206.” Fig. 2);
creating a vector space identifying how the nodes in the knowledge graph are connected ([0040] “In the example of FIG. 2, the social graph 200 includes an edge 206 indicating a friend relation between user nodes 202 of user “A” and user “B” and an edge indicating a friend relation between user nodes 202 of user “C” and user “B.” Although this disclosure describes or illustrates particular edges 206 with particular attributes connecting particular user nodes 202, this disclosure contemplates any suitable edges 206 with any suitable attributes connecting user nodes 202. As an example and not by way of limitation, an edge 206 may represent a friendship, family relationship, business or employment relationship, fan relationship (including, e.g., liking, etc.), follower relationship, visitor relationship (including, e.g., accessing, viewing, checking-in, sharing, etc.), sub scriber relationship, superior/subordinate relationship, reciprocal relationship, non-reciprocal relationship, another suitable type of relationship, or two or more such relationships. Moreover, although this disclosure generally describes nodes as being connected, this disclosure also describes users or concepts as being connected. Herein, references to users or concepts being connected may, where appropriate, refer to the nodes corresponding to those users or concepts being connected in the social graph 200 by one or more edges 206.” Fig. 2).

The combination of Kazi and Schiff does not explicitly teach generating a mimic network based on the vector space, the mimic network allowing new users, new items, or new aspects to be inserted into the mimic network without rebuilding the knowledge graph and without requiring specific behaviors of the new users to be revealed.
Saxena teaches generating a mimic network based on the vector space, the mimic network allowing new users, new items, or new aspects to be inserted into the mimic network without rebuilding the knowledge graph and without requiring specific behaviors of the new users to be revealed ([0043] “In various embodiments, the CILS 118 receives ambient signals 220, curated data 222, transaction data 224, and learned knowledge 226, which is then processed by the CILS 118 to generate one or more cognitive graphs 228. In turn, the one or more cognitive graphs 228 are further used by the CILS 118 to generate cognitive insight streams, which are then delivered to one or more destinations 232, as described in greater detail herein. As used herein, ambient signals 220 broadly refer to input signals, or other data streams, that may contain data providing additional insight or context to the curated data 222, transaction data 224, and learned knowledge 226 received by the CILS 118.” [0152] “In various embodiments, data associated with one or more private blockchains 932 is stored as knowledge elements in the private 916 blockchain knowledge repository. In certain embodiments, the private 924 cognitive platform accesses knowledge elements stored in the private 934 universal knowledge repository, data stored in the repositories of application data 928 or proprietary data 930, or some combination thereof, to generate various cognitive insights. In various embodiments, the private 924 cognitive platform accesses knowledge elements stored in the private 914 universal knowledge repository, private blockchain knowledge repository 916, data stored in the repositories of application data 928, proprietary data 930, private blockchain data 932, or some combination thereof, to generate various blockchain-associated cognitive insights. In certain embodiments, the resulting cognitive insights, or blockchain-associated cognitive insights, are then provided to the private 924 cognitive platform, which in turn provides them to the one or more private 938 cognitive applications.” Examiner Note: Kazi and Schiff teach the updating of a knowledge graph containing users, aspects, and items. Saxena teaches the creation of a second, private network, based off of knowledge from the primary public network, that then updated without having to provide knowledge of the updated, specific information to the primary network. When Saxena is applied to the combination of Kazi and Schiff, the resulting system would generate a mimic network based on the vector space, the mimic network allowing new users, new items, or new aspects to be inserted into the mimic network without rebuilding the knowledge graph and without requiring specific behaviors of the new users to be revealed.).  

Kazi, Schiff, and Saxena are analogous art because they are all directed to knowledge graph systems. Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to combine Kazi’s social graph with Schiff’s explainable recommendations, and Saxena’s private network generation. The combination would have been obvious to one of ordinary skill in the art before the filing date of the claimed invention because he/she would have been motivated to increase system flexibility, which can be accomplished by providing deploying a private version of the graph (Saxena, [0144] “Moreover, permission controls typically associated with private blockchains can provide dynamic control over who can connect, send, receive and enact individual transactions, based upon any number of parameters that may not be available or implementable in public blockchains. Accordingly, full control can be asserted over every aspect of a blockchain's operation, not only in accordance with the consensus of its various participants, but its administrative intermediary as well.”).

Claim 15 is a machine claim requiring the same features as claim 7, and is therefore rejected for at least the same reasons therein.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US20100275128A1 to Ward et al, US20170006356A1 to Krasadakis, and US20160196491A1 to Chandrasekaran et al are considered pertinent due to the content recommendation systems disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL G SMITH whose telephone number is (571)272-9730. The examiner can normally be reached M-F 9:30-18:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ann Lo can be reached on 5712729767. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/P.G.S./Examiner, Art Unit 2126                                                                                                                                                                                                        
/NICHOLAS KLICOS/Primary Examiner, Art Unit 2145